     Case 2:19-bk-21271-SK       Doc 41 Filed 02/27/20 Entered 02/27/20 11:04:53             Desc
                                  Main Document    Page 1 of 4


 1
     Matthew D. Resnik, Esq. (SBN 182562)
 2   RESNIK HAYES MORADI LLP
     510 W. 6th Street, Suite 1220
 3   Los Angeles, CA 90014
     Telephone:     (213) 572-0800
 4   Facsimile:     (213) 572-0860
     Email:         matt@rhmfirm.com
 5
     Attorney for Debtor,
 6   Eduardo Vallejo

 7
                             UNITED STATES BANKRUPTCY COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA

 9
     In Re:                                          )     CASE NO.       2:19-bk-21271-SK
10                                                   )
                                                     )     CHAPTER        13
11   Eduardo Vallejo                                 )
                                                     )     DEBTOR’S WITHDRAWAL OF
12                                                   )     DOCKET # 39 DEBTOR'S NOTICE
                            Debtor,                  )     OF SECTION 341(A) MEETING AND
13                                                   )     HEARING ON CONFIRMATION OF
                                                     )     CHAPTER 13 PLAN WITH COPY OF
14                                                   )     CHAPTER 13 PLAN
                                                     )
15                                                   )     (NO HEARING REQUIRED)
                                                     )
16                                                   )
                                                     )
17                                                   )
                                                     )
18              _____                          ___   )

19
              TO THE HONORABLE SANDRA KLEIN, UNITED STATES BANKRUPTCY
20
     JUDGE; KATHY A. DOCKERY, CHAPTER 13 TRUSTEE; AND INTERESTED PARTIES:
21   Debtor, Eduardo Vallejo, by and through his attorney of record, Matthew D. Resnik, hereby
22   withdraw docket #39 Debtor's notice of section 341(a) meeting and hearing on confirmation of
23   chapter 13 plan with copy of chapter 13 plan.
24

25
     DATED: February 27, 2020                               By:_/s/Matthew D. Resnik
26                                                            Matthew D. Resnik, Esq.
                                                              Attorney for Debtor
27

28
            Case 2:19-bk-21271-SK                     Doc 41 Filed 02/27/20 Entered 02/27/20 11:04:53                                                           Desc
                                                       Main Document    Page 2 of 4

 In re:                                                                                                                           CHAPTER: 13
            Eduardo Enrique Vallejo
                                                                                                                Debtor(s).        CASE NUMBER: 2:19-bk-21271-SK




                                                   PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
510 W. 6th Street
Ste 1220
Los Angeles, CA 90014

A true and correct copy of the foregoing document entitled (specify): Debtor's Withdrawal of Docket #39 Debtor's Notice of Section
341a Notice        will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 2/27/2020       , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

Kathy Dockery: efiling@latrustee.com
UST: ustpregion16.la.ecf@usdoj.gov

                                                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 2/27/20     , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.



                                                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on       , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                                       Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
February 27, 2020            Max Bonilla                                                                  /s/Max Bonilla
Date                         Printed Name                                                                 Signature




                           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                                                     9013-3.1.PROOF.SERVICE
Case 2:19-bk-21271-SK   Doc 41 Filed 02/27/20 Entered 02/27/20 11:04:53   Desc
                         Main Document    Page 3 of 4
Case 2:19-bk-21271-SK   Doc 41 Filed 02/27/20 Entered 02/27/20 11:04:53   Desc
                         Main Document    Page 4 of 4
